—In an action to recover damages for breach of a collective bargaining agreement, the defendants appeal from an order of the Supreme Court, Westchester County (Silverman, J.), dated May 5, 1995, which, inter alia, denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ claim, the plaintiff was excused from complying with the statutory notice-of-claim requirement in Education Law § 3813. The collective bargaining agreement entered into by the parties contained detailed grievance procedures waiving compliance with that requirement (see, Davis-Wallbridge, Inc. v City of Syracuse, 71 NY2d 842; Matter of South Colonie Cent. School Dist. [South Colonie Teachers’ Local 3014], 86 AD2d 686; Matter of Guilderland Cent. School Dist. [Guilderland Cent. Teachers Assn.], 45 AD2d 85).
The defendants’ remaining contentions are without merit.
Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.